Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the remarks and TD filed on 7 October 2021.
Claims 1-20 are currently pending and hereby allowed.

Terminal Disclaimer
The terminal disclaimer filed has been reviewed and accepted and is sufficient to overcome the double patenting rejection previously raised.  That rejection is respectfully withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are hereby allowed because none of the prior art of record, taken individually or in combination, teach or suggest a non-obvious combination for an interactive interface that displays dispute information requests, generations communication associated with the entry of a response to a request, selects a template for the user responses, transforms the received inputs into the template fields to identify rules based on an identified business or dispute, maps the inputs to the template fields then generates communication objects including messaging fields and triggers communication of the object to identified user responses.
The prior art of record most closely resembling the applicant’s claimed invention includes Amyot et al. (US 2004/0153875) and Rule (2006/0031177).
Amyot teaches an interactive conflict resolution system that personalizes policy based services.  Amyot describes detecting types of issues or conflicts and based on entered policies which are translated and validated providing the user with options to accept interactions or recommendations.  Amyot does not describe translating inputs into fields in a template in order to generate communications which are triggered based on identified businesses in user responses which are input into an interactive interface.
Rule describes a system and method to design a dispute resolution process and automatically uses information from multiple components to characterize information from a complaint and then through an interface receives selections which are used to resolve the complaint or dispute.  Rule does not describe the ability to transform use inputs from a dispute request into a template which maps the inputs to fields in order to classify a problem by type and then generates communication objects from the template to include messaging fields that trigger communication of the object.
None of the prior art of record teaches a non-obvious combination of references that enables a consumer’s creation of a communication based on identified inputs that are mapped and used to populate a template that classifies the dispute being addressed through an interactive interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE Z DELICH/           Primary Examiner, Art Unit 3623